Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION


Response to Arguments
Applicant's arguments filed 9/30/2021 have been fully considered but are moot as they are directed to issues decided by PTAB 3/8/2021.
Specifically, Applicants argue that Galkin fails to disclose the required detecting step of the claims. However, since applicant’s new language merely requires arbitrarily defining of a compression force, it does not in this regard add anything to the claims that has not already been previously decided. Even if for the sake of argument this new language does add patentable weight to the claims, it does not add anything that is inconsistent with the findings of PTAB in applicant’s appeal. Specifically, the disclosure of an operator who detects the flattening of the breast, of which an associated position and pressure are necessarily present (see page 6). 




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 28,32-33,48-54,57-60,63-64 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galkin US 20030099325 A1 in view of Galkin* US 7512211 B2.

Regarding Claim 28, Galkin teaches: A method of imaging a breast with x-rays emitted from an imaging system comprising:
supporting the breast on a breast platform of the imaging system and proximate an inflatable element; (Galkin 19,20)
compressing the breast with a compression paddle secured to the imaging system; (Galkin 3)
detecting with the imaging system, a position of the compression paddle relative to at least one of the breast and the breast support platform; (Galkin [0050] – The compression paddle is compressed against the breast and its position may be controlled automatically based on detected pressure in the fluid lines. The position is thus detected by the system by virtue of the pressure detection and the position is relative to the breast / breast support platform by virtue of the fact that if it were not in contact with the breast it would not produce any pressure in the fluid line.)
to define a compression force for immobilizing the breast; (Galkin [0020],[0050] – Based at least in part on the position of the paddle compressing the breast, the degree of inflation is changed to change the shape of the breast.)
imaging the immobilized breast with x-rays emitted from the imaging system; and (Galkin [0020])
generating, with the imaging system, x-ray images of the breast. (Galkin [0020])
	Galkin does not adequately teach: wherein adjusting a degree of inflation is automatic
	Galkin* explicitly teaches: wherein adjusting a degree of inflation is automatic (Galkin* col. 5 lines 12-28)
	It would have been obvious to one of ordinary skill in the art to control the inflation of the inflatable element to be automatic as disclosed explicitly in Galkin* since it is disclosed in Galkin* that manual and automatic control are interchangeable. Further, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192 (CCPA 1958). In this case Galkin discloses all of the claimed methods but fails to be adequately descriptive that control is operated automatically. Pursuant to the Patent Board Decision 03/08/2021 it has been held that at the minimum Galkin discloses an operator to control the methods recited. Thus based on precedent and the disclosure of equivalence in Galkin* it is reasonable to conclude that automatic control is obvious.


Regarding Claim 32, Galkin as modified by Galkin* teaches: wherein automatically adjusting the degree of inflation comprises increasing an internal pressure of the inflatable element. (Galkin [0020], Galkin* col. 5 lines 12-28)

Regarding Claim 33, Galkin as modified by Galkin* teaches: further comprising re-positioning the breast after the detection of the position of the compression paddle. (Galkin [0020])

Regarding Claim 48, Galkin as modified by Galkin* teaches: wherein automatically adjusting the degree of inflation comprises decreasing an internal pressure of the inflatable element. (Galkin [0020], Galkin* col. 5 lines 12-28)

Regarding Claim 49, Galkin as modified by Galkin* teaches: wherein automatically adjusting the degree of inflation of the inflatable element against the breast comprises controlling a fluid control unit. (Galkin [0020], Galkin* col. 5 lines 12-28)

Regarding Claim 50, Galkin as modified by Galkin* teaches: wherein automatically adjusting the degree of inflation of the inflatable element against the breast comprises sending a control signal to a fluid control unit. (Galkin [0020], Galkin* col. 5 lines 12-28)

Regarding Claim 51, Galkin as modified by Galkin* teaches: wherein automatically adjusting the degree of inflation of the inflatable element against the breast comprises receiving a control signal at a fluid control unit. (Galkin [0020], Galkin* col. 5 lines 12-28)

Regarding Claims 52-54, Galkin teaches: further comprising connecting the inflatable element to a pressure control unit. (Galkin [0049])
wherein compressing the breast with the compression paddle comprises compressing the breast with the inflatable element. (Galkin [0049])
Galkin does not adequately teach: further comprising fastening the inflatable element to the compression paddle. (Galkin [0049])
	Galkin* teaches: further comprising fastening the inflatable element to the compression paddle. (Galkin* col. 14 lines 24-37)
	It would have been obvious to one of ordinary skill in the art to place the compression chamber of of Galkin on the compression panel as disclosed in Galkin* since Galkin* discloses that the location of the inflatable chamber on either the paddle and the bucky as interchangeable and not inventive. (Galkin* col. 6 lines 3-7) Further it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). Further it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)


Regarding Claim 57, Galkin teaches: A method of imaging a breast with x-rays emitted from an imaging system comprising: 
supporting the breast on a breast platform of the imaging system; (Galkin 19,20)
compressing the breast with an inflatable element (Galkin 19,20)
inflating the inflatable element against the breast to a first internal pressure by activating a fluid control unit coupled to the inflatable element, (Galkin [0050])
wherein the first internal pressure of the inflatable element exerts a compressive pressure against the breast; (Galkin [0050])
(Galkin [0050] – Figs. 8a,9a is associated with a first pressure in that the specified compressive pressure is when the breast is in the position/shape desirable for the first image.)
adjusting a degree of inflation of the inflatable element against the breast by activating the fluid control unit, based at least in part on the detected compressive pressure to define a compression force for immobilizing the breast; (Galkin [0020],[0047],[0050])
imaging the immobilized breast with x-rays emitted from the imaging system; (Galkin [0020])
and generating, with the imaging system, x-ray images of the breast. (Galkin [0020])
Galkin does not adequately teach: wherein the inflatable element is secured to a compression paddle of the imaging system; 
wherein inflating the inflatable element is automatic
	wherein adjusting a degree of inflation is automatic
Galkin* explicitly teaches: wherein the inflatable element is secured to a compression paddle of the imaging system; (Galkin* figs. 9)
wherein inflating the inflatable element is automatic (Galkin* col. 5 lines 12-28)
	wherein adjusting a degree of inflation is automatic (Galkin* col. 5 lines 12-28)
It would have been obvious to one of ordinary skill in the art to control the inflation of the inflatable element to be automatic as disclosed explicitly in Galkin* since it is disclosed in Galkin* that manual and automatic control are interchangeable. Further, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192 (CCPA 1958). In this case Galkin discloses all of the claimed methods but fails to be adequately descriptive that control is operated automatically. Pursuant to the Patent Board Decision 03/08/2021 it has been held that at the minimum Galkin discloses an operator to control the methods recited. Thus based on precedent and the disclosure In re Japikse, 86 USPQ 70 (CCPA 1950). Further it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)

Regarding Claim 58, Galkin as modified by Galkin*teaches: further comprising adjusting a position of the compression paddle relative to the breast. (Galkin [0050] , Galkin* col. 5 lines 12-28)

Regarding Claim 59, Galkin as modified by Galkin*teaches: wherein automatically adjusting the degree of inflation comprises increasing an internal pressure of the inflatable element. (Galkin [0020], Galkin* col. 5 lines 12-28)

Regarding Claim 60, Galkin as modified by Galkin*teaches: wherein automatically adjusting the degree of inflation comprises decreasing an internal pressure of the inflatable element. (Galkin [0020], Galkin* col. 5 lines 12-28)

Regarding Claim 63, Galkin as modified by Galkin*teaches: further comprising: sending a pressure adjustment signal to the imaging system based at least in part on the detected compressive pressure; and after sending the pressure adjustment signal, automatically adjusting the degree of inflation of the inflatable element against the breast based at least in part on the pressure adjustment signal. (Galkin [0020],[0047],[0050], Galkin* col. 5 lines 12-28 – Workstation control is interpreted as disclosing sending pressure adjustment signals.)

Regarding Claim 64, Galkin as modified by Galkin*teaches: wherein the pressure adjustment signal is sent from a workstation remote from the imaging system. (Galkin [0052])


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M LUCK/Examiner, Art Unit 2881